Per Curiam.
Applications of this character are of such frequent occurrence, that it seems unnecessary to reiterate what this court has decided in cases where parties ask for a re-argument or for leave to gó to the court of appeals. In Spofford v. Rowan (6 N. Y. St. Rep., 273) and Weil v. Eckstein (id., 298), we have expressed our views, and a repetition of them would appear to be unnecessary.
We have examined the various exceptions in the case, and in view of the charge of the judge in the court below, think that they were immaterial, or at least that the testimony objected to could not have prejudiced the defendant.
We are, therefore, of the opinion that the application should be denied.